DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 1-20 are currently pending. Claims 1-9 have been elected without traverse in the response filed on 11/03/2021. This office action is the first office action on the merits of the claims. 
Election/Restrictions
3.	Applicant’s election without traverse of Group I claims 1-9 in the reply filed on 11/03/2021 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2021.
Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The provisional applications of 62/588,671 and 62/558,6555 do not fully support the independent claim 1 of the current application in that the current application in that claim 1 indicates a melt flow index of up to 80 grams per 10 minutes, however each of the indicated provisional applications only indicates a melt flow index of up to 40 g/ 10 minutes which indicates that there is not enough support in the provisional applications for the entire breadth of the independent claim 1. 
The provisional application 62/730,648 does not fully support the independent claim 1 of the current application in that the current application in that claim 1 indicates a equivalent weight in a range 
As such the priority date of this application is that of the filling of PCT /US2018/051096 of 9/14/2018. 
Information Disclosure Statement
5.	Foreign reference B 1 (DE 2753886) of the IDS filed on 07/16/2021 has not been considered as no translation of the document has been provided. 
NPL reference C4 (Scheirs) of the IDS filed on 07/16/2021 has not been considered as the entire document has not been provided only a table of contents and 1 page which is not the entire indicated reference of the entire book of MODERN FLUOROPOLYMERS. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 and 4 the claim recites a “variation of the random copolymer with an –SO2F group instead of -SO3Z” which renders the claim indefinite as it is not clear what the boundaries of this 3Z groups being replaced with –SO2F, which would in turn have an effect on the properties which are reported. 
Concerning claim 1 and 6 the claims recite “equivalent weight” but does not give a unit of the equivalent weight. The equivalent weight is the mass of a polymer which provides an equivalent of the indicated functional group and so would require a unit of mass/ equivalent.  For the purpose of examination the units of the indicated equivalent weight are assumed to be grams/equivalent. 
Concerning claim 5 the claim recites “as measured by the T(α) Measurement method in the specification” which renders the claim indefinite as it is not clear what this refers to as the specification indicates that T(α) is when Z is hydrogen ( pg 16 lines 5-10) but the method indicated on pg 43 liens 25-30 gives no indication of altering the Z group of the polymer and as such given the wording of the claim it is unclear if this is an indication that the T(α) is measured for a variation when Z is hydrogen or not. 
Claims 2-3 and 7-9 are rejected as being dependent from a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-3,5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ino US (WO 2015/182676; all citations refer to US 2017/0183435 A1 which is used as an English language translation of the WO document).
Concerning claim 1 Ino teaches an ionomer having a repeating unit A and a repeating B (paragraphs 0018-0020) where repeating unit A has a structure which is preferably (paragraph 0025-26)

    PNG
    media_image1.png
    62
    199
    media_image1.png
    Greyscale
or 
    PNG
    media_image2.png
    60
    313
    media_image2.png
    Greyscale

where m3 represent an integer of 2 to 6, Y41 is F or a C1-C3 perflouroalkyl group, K4 is 0 or 1, n4 is an integer of 1 to 8  and m4 is an integer of 1 to 6. 
The repeating unit B is preferably a formula of (paragraph 0027) 

    PNG
    media_image3.png
    64
    323
    media_image3.png
    Greyscale

51 is F or a C1-C3 perfluoroalkyl, K5 is an  integer from 0 ot 2 N5 is an integer of from 0 to 8 Y52 is  F or Cl  M5 is an integer of 2 to 6 and Z5 is  H an alkali metal, an alkaline earth metal or a quaternary ammonium cation. 
The polymer is further indicated to preferably include a repeating unit of (paragraph 0029-0030)

    PNG
    media_image4.png
    60
    103
    media_image4.png
    Greyscale

Where Rf71 is F CL or a fluoroalkyl group. This unit C is indicate to most preferably be a tetrafluorethylene unit of –CF2-CF2- (paragraph 0062). 
The polymer is indicated to have an equivalent weight of 250 to 930 and more preferably from 500 to 890 (paragraph 0021 and 0040) which is an overlapping range with the claimed range. 
Ino teaches that the polymer has a melt flow rate of from preferably 1 to 100 at a temperature of 270 and a load of 2.16 kg (paragraphs 0076-0078). 
This polymer is indicated to be used in an emulsions that includes the polymer water and/or a solvent (paragraph 0099) which includes preferably 10 to 25 mass% of the polymer (paragraph 0100). 
Ino teaches that the preferred repeating unit A has a structure of -CF2-CF(-O- (CF2)2(CF3)) (paragraph 0051) that the preferred repeating unit of B has a structure of (paragraph 0057)

    PNG
    media_image5.png
    68
    189
    media_image5.png
    Greyscale

Where Z5 is preferably H Na, K or NH4. 
This monomer unit differs from the claimed monomer unit only in the number of CF2 groups which are used to connect the oxygen atom and the SO3Z group. The broad monomer indicates that this number of CF2 units can be from 2 to 6, while the claimed monomer can have a number of these units from 3 to 8. . 
prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See MPEP 2144.09.I
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  See 2144.09.II.

Ino teaches that unit C is present and is most preferably be a tetrafluorethylene unit of –CF2-CF2- (paragraph 0062). 
This indicates that when the preferable monomers are used then the polymer has repeating units which correspond to the claimed repeating units. 
Ino teaches an example of an ionomer made having these preferred repeating units that result monomers of CF2=CF-O- (CF2)2(CF3), CF2=CF-O(CF2)2SO3H and CF2=CF2 (paragraph 0207) which has an equivalent weight of 876 (paragraph 0207). This polymer is used to make an emulsion solution (paragraph 0215-0216) to give an aqueous dispersion (paragraph 0217). As is indicated above the preferred amount of the polymer in the dispersion is from 10 to 25 mass% (paragraph 0100). The monomers are mixed together in order to make the copolymer and as such would result in a random copolymer.  
2 groups. 
Ino does not indicate the claimed melt flow rate which is measured at a temperature of 265 °C with a weight of 5 kg. 
Applicants specification notes that a melt flow index of about 20 grams per 10minutes measured at 270°C/ 2.16 Kg will give a melt flow index of 43 grams/10 minutes measured at 265°C and 5 kg, and that in general when a melt flow index is measured at 270°C/ 2.16 Kg a value of more than twice a melt flow index of 270 °C/2.16 kg is obtained (applicants specification pg 15 lines 1-10). 
Ino indicates that the has a melt flow rate of from preferably 1 to 100 at a temperature of  270 and a load of 2.16 kg and that the polymer can have melt flow indexes of as low as 0.1 (paragraphs 0076-0078). This range would include the 20 g/ 10 minutes at 270°C/ 2.16 Kg that would give a melt flow index of 43 grams/10 minutes measured at 265°C and 5 kg as indicated by applicants specficiation, which would give a melt flow rate which is within the claimed range, as well as values which are more an order of magnitude lower than this. As such the range indicated by Ino of the melt flow rate measured at a temperature of 270 °C at a load of 2.16 kg would correspond to an overlapping range with the claimed range for the melt flow index as is measured by the claimed method. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed melt flow index and the claimed equivalent weight in the dispersion of Ino and to alter the sulfonic monomer to have the claimed number of CF2 because Ino teaches an overlapping range with the claimed range of the melt flow index and an overlapping range of the equivalent weight and teaches a general monomer structure which includes from 2 to 6 CF2 units which overlapps with the claimed 3-8 CF2 units. 
Concerning claim 2 Ino teaches the general monomer structure of the repeating unit B is preferably a formula of (paragraph 0027) 

    PNG
    media_image3.png
    64
    323
    media_image3.png
    Greyscale

Where Y51 is F or a C1-C3 perfluoroalkyl, K5 is an  integer from 0 ot 2 N5 is an integer of from 0 to 8 Y52 is  F or Cl  M5 is an integer of 2 to 6 and Z5 is  H an alkali metal, an alkaline earth metal or a quaternary ammonium cation. 
Ino further teaches that preferably this monomer unit has a structure of  (paragraph 0057)

    PNG
    media_image6.png
    62
    186
    media_image6.png
    Greyscale
. 
This monomer unit differs from the claimed monomer unit only in the number of CF2 groups which are used to connect the oxygen atom and the SO3Z group. The broad monomer indicates that this number of CF2 units can be from 2 to 6. 
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See MPEP 2144.09.I
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  See 2144.09.II.
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the number of CF2 groups between the oxygen atom and the SO3Z group of the preferred monomer of Ino to have the claimed value of 4 because Ino teaches that the broad structure can have from 2 to 6 CF2 groups at this position which would include the indicated 4. 
Concerning claim 3 Ino teaches repeating unit A has a structure which is preferably (paragraph 0025-26)

    PNG
    media_image1.png
    62
    199
    media_image1.png
    Greyscale
or 
    PNG
    media_image2.png
    60
    313
    media_image2.png
    Greyscale

where m3 represent an integer of 2 to 6, Y41 is F or a C1-C3 perflouroalkyl group, K4 is 0 or 1, n4 is an integer of 1 to 8  and m4 is an integer of 1 to 6.  Ino teaches that the second of these units preferably has  K4 of 0 Y41 of F or trifluoromethyl, n4 of preferably 1 or 2 and m4 of preferably 1 to 3.  As such when Y41 is F these preferred groups correspond to the claimed structure when n is 2 and Z is 1 or 2. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed repeating unit in the dispersion of Ino because Ino teaches that this repeating unit is one of the preferred repeating units in the polymer dispersion of Ino. 
Concerning claim 5 Ino does not teach the alpha transition temperature as is currently claimed. 
Ino does teach the claimed monomers in the claimed amounts. 
The alpha transition temperature would result from the specific monomers used and the amounts of those monomers. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003), 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. 
As such since Ino teaches the claimed monomers which can be used in the claimed amount the polymer of Ino would be expected to have the claimed alpha transition temperature and as such would teach the claimed limitations. 
Concerning claim 7 Ino further teaches that the emulsion which is a dispersion of the indicated polymer can included both water and organic solvent (paragraph 0099). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use an organic solvent in addition to water in the dispersion of Ino because Ino teaches that the dispersion can include water and an organic solvent. 
Concerning claim 8-9 Ino further teaches that the polymer of Ino can be used in a catalyst past that contains the fluorinated ionomer indicated in the discussion of claim 1 above, a catalyst and water . 

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ino US (WO 2015/182676; all citations refer to US 2017/0183435 A1 which is used as an English language translation of the WO document) as is evidenced by Mitsch (US 3,972,856) and Sanguineti (US 2005/0238813 A1) and Uschold ( EP 0130052 B1) and Takami (US 2013/0253157) and Lavoie (US 5,331,025).
Concerning claim 4 Ino teaches the dispersion of claim 1 as is indicated above. Ino does not teach that the variation of the random copolymer with a –SO2F group instated of –SO3Z has a glass transition temperature of up to 20°C.   
Ino teaches that the polymer having the SO3Z group has a glass transition temperature of from 100 to 130 °C (paragraph 0021). However the claimed glass transition temperature of the polymer having SO2F groups does not correspond to the glass transition temperature of Ino. 
As is indicated above Ino teaches that preferred repeating unit A have a structure of -CF2-CF(-O- (CF2)2(CF3)) (paragraph 0051) that the preferred repeating unit of B has a structure of (paragraph 0057)

    PNG
    media_image5.png
    68
    189
    media_image5.png
    Greyscale

Where Z5 is preferably H Na, K or NH4. 
Ino teaches that unit C is present and is most preferably be a tetrafluorethylene unit of –CF2-CF2- (paragraph 0062). 

The Tg of a polymer depends on the specific monomers which are used in the polymer and the amounts of these monomers. 
Mitsch indicates that the glass transition temperature of polyeterafluorethylene is around 117°C (column 2 lines 24-25)
Lavoie indicates that the fox equation can be used to calculate the Tg of a copolymer by using an equation of (column 9 lines 1-15)

    PNG
    media_image7.png
    56
    155
    media_image7.png
    Greyscale

Where w1 and w2 refer to the weight fraction a first and second comonomer and Tg(1) and Tg(2) refer to the glass transition temperature of the corresponding homopolymer. 
Sanguinetti teaches examples of polymers made from tetrafluoroethylene and a monomer of CF2=CF-OCF2CF2SO2F (paragraph 0126-0127) which are two of the preferred monomers of Ino.  In particular Sanguinetti teaches a copolymer of 84.9 mol% tetrafluoroethylene with 15.1% of the sulphonic monomer that has a Tg of 31 °C (paragraphs 0127-0128) and a polymer having  89.1 mol% tetrafluoroethylene with 10.9% of the sulphonic monomer that has a Tg of 46 °C (paragraph 0159-0160). 
Tetrafluoroethylene has a molecular weight of approximately 100 g/mol. The Sulfonyl monomer of CF2=CF-OCF2CF2SO2F would have a molecular weight of approximately 432 g/mol. 
As the polymer having 84.9 mol% tetrafluoroethylene with 15.1% of the sulphonic monomer that has a Tg of 31 °C can be calculated to have a weight ratio of the monomers of approximately 56.6 wt% of Tetrafluoroethylene and 43.4 wt% of the sulfonyl monomer. 

Takami teaches that copolymers of tetrafluorethylene and PFSEVE can be made and have Tg values that can be 117 °C for a copolymer of 82.0 mol% TFE and 18.0 mol % of PFSVE where the PFSVE is in the SO3H form (Paragraph 0146 and Table 6). PFSVE is an abbreviation for a monomer having the structure of CF2=CF-OCF2CF2SO2F (paragraph 0085) which is the same as the structure of replacing SO3Z of the monomer of Ino with a SO2F. It should be noted that this polymer indicates a Tg value that is the same as the value of the TFE homopolymer and as such the Tg of the acid Form of the PFSVE monomer would be expected to be approximately the same as the TFE homopolymer of 117 °C
Uschold teaches that copolymers Tetrafluorethylene perfluoromethyl vinyl ether have a tg of from -10 to -15 °C (pg 1 lines 5-15) and drawns a general conclusion that fluorine containing perhalogenated copolymers having ether links in side chains exhibit glass transition temperatures of about -15 °C (pg 3 lines 45-50). While this does not specifically indicate what the glass transition temperature of the preferred repeating unit A of Ino having a structure of -CF2-CF(-O- (CF2)2(CF3)), this provides a general indication that this Tg value would be low and would be expected to be at or below -15 °C. 
Is indicated above repeating unit A is preferably form 5 to 71 mol% (paragraph 0066). The amount of the repeating unit B is indicated to be from 13 to 45 mol% (paragraph 0067), and the repeating unit c is indicated to be present in an amount of from 16 to 82 mol% (paragraph 0069). 
 It should be noted that a polymer having made only of 30 mol % PFSVE and 70 mol% TFE would be expected to have a Tg of approximately 117 °C in the acid form which is significantly higher than the minimum value required by Ino of a Tg of at last 100 °C for the acid form. This copolymer, not in the acid form, would have a weight fraction of  .351 of TFE and .649 of the PFSVE.  Given the Tg values indicated 
It should be noted that Ino teaches an example having 36.5 mol% of the PFSVE monomer in the acid form which also includes 6.3 mol% of a perfluro poly ether vinyl ether which would be expected to further decrease the Tg value of the polymer in the SO2F form.  
While the claimed monomer does not have the particularly indiacted structure of PFSVE the addition of additional CF2 groups making the pendent chain longer would not be expected to increase the Tg of the monomer, or to alter the radical difference in the Tg of the SO2F and SO3H forms of the monomers used in Ino.  As such given the amount of the monomers indicated by Ino and the Tg values which can be determined by the references indicated, the amount of the monomers indicated by Ino would result in at very least an overlapping range of the Tg of the SO2F form of the polymer with the claimed Tg range of this polymer. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the monomers of Ino to result in the claimed Tg value because Ino teaches amounts of the monomers which provide an overlapping range with the claimed range of the Tg value of the polymer. 

9.	Claims 1-3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hamrock (US 2006/0014887 A1) in view of Honda (US 2007/0129500 A1).
Concerning claim 1 Hamrock teaches a fluoropolymer having a plurality of hydrolysable groups including those made from at least one monomer represented by (paragraph 0017)

    PNG
    media_image8.png
    28
    143
    media_image8.png
    Greyscale

1 is typically O-CF2CF2CF2CF2 or –OCF2CF(CF3)OCF2CF2- (paragraph 0020).  
The polymer is indicated to have enough of this monomer such that after hydrolysis the sulfonate equivalent weight of the Ionic fluoropolymers is generally in the range from at least 600 to 1200 g/equivalent (paragraph 0022). 
The fluorpolymer is indicated to be copolymerized with at least one ethylenically unsaturated comonomer (paragraph 0023). Examples of this commoner include tetrafluorethylene CF3OCF2CF2CF2OCF=F2, CF3OCF=CF2, CF3CF2CF2OCF=CF2 among others and combinations thereof (paragraph 0024).  
When tetrafluoroethylene is used in combination with one of these other listed monomers then the two of the indicated divalent groups of the claimed copolymer which do not have the SO3Z group are present. 
The monomers are indicated to under go a polymerization  by combination with an effective amount of free radical initiator and to have the homogenous incorporation of the monomers performed (paragraph 0032) indicating that the polymer formed is a random copolymer. 
The formed copolymer is indicated to be in a dispersion which is indicated to undergo  hydrolysis (paragraph 0038) by presence of an alkali metal hydroxide (paragraph 0039) to form a dispersion of ionic fluoropolymer.  This would result in the polymer having the
 
    PNG
    media_image8.png
    28
    143
    media_image8.png
    Greyscale

Group monomer changed to a SO3Z group where Z is either H or alkali metal. This would indicate the polymer would have the claimed divalent group. 
Hamrock further indicates that the concentration of the dispersion of the ionic fluropolymer includes water and is typically increased to a high level such at least 30 wt% (paragraph 0047)
Hamrock does not explicitly state that the polymer has the claimed melt flow index. 

Honda is drawn to fluoropolymers which are indicated to include a stabilized fluoropolymer which has SO2F  groups instead of CF2SO3M groups (paragraph 0091). 
This stabilized fluorpolyemr is indicted to have a melt index of from 0.1 to 20 g/10 minutes measured at 270 °C and 2.16 kg load (paragraph 0134) and it is indicated to  having a higher melt index which exceeds the 20 g/10 minutes might cause deterioration in durability when polymer electrolyte membranes are used in fuel cells (paragraph 0135).  It is also indicated that the stabilized fluoropolymer undergoes hydrolysis and that the polymer membranes includes the hydrolyzed form of the polymer (paragraphs 0139-0140). 
Applicants specification notes that a melt flow index of about 20 grams per 10 minutes measured at 270°C/ 2.16 Kg will give a melt flow index of 43 grams/10 minutes measured at 265°C and 5 kg, and that in general when a melt flow index is measured at 270°C/ 2.16 Kg a value of more than twice a melt flow index of 270 °C/2.16 kg is obtained (applicants specification pg 15 lines 1-10). 
This would indicate that the melt flow index of the examples of Honda would be less than the 20 grams per 10 minutes indicated by applicant which corresponds ot a claimed melt flow index of 43 g per 10 minutes and as such the melt flow indexes of the examples of Honda would at very least  be an overlapping range with claimed range of less than 80 g /10 minutes measured at 265 °C and 5 kg. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
3OCF2CF2CF2OCF=F2, CF3OCF=CF2, CF3CF2CF2OCF=CF2, to give the claimed description and to use a melt flow index that is within the claimed range because Hamrock teaches that the monomers can be used in combination with one another and Honda further teaches that a melt flow index which is a very least an overlapping range with the claimed range and that having too high a melt flow index would result in decreased durability of the membrane formed form the polymer. 
Concerning claim 2 Hamrock teaches a monomer having a structure of (paragraph 0017)
 
    PNG
    media_image8.png
    28
    143
    media_image8.png
    Greyscale

Where R1 is typically O-CF2CF2CF2CF2 (paragraph 0020). This monomer is polymerized and then undergoes hydrolysis (paragraph 0038) to give the indicated SO3Z group as is indicated above. The use of the particularly indicated R1 group would result in the claimed repeating unit structure. Hamrock teaches an example using the particular structure (paragraphs 0058 and 0059). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed repeating unit in the dispersion of claim 1 because this repeating unit results from one of the exemplary monomer units of Hamrock. 
Concerning claim 3 Hamrock further teaches that monomers which can be used in combination with tetrafluorethylene includes  perfluorinated vinyl ethers (paragraphs 0025-0026) including those having a structure of 

    PNG
    media_image9.png
    27
    181
    media_image9.png
    Greyscale

Where Rf” is C3F7 p=1, Z=F or CF3.  When Z=F this corresponds to the claimed repeating unit structure. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the indicated repeating unit in combination with tetrafluoroethylene because Hamrock teaches an exemplary monomer having the claimed structure that is indicated to be a monomer that can be used in combination with other monomers including tetrafluoroethylene.
Concerning claim 5 Hamrock does not specifically teach the claimed alpha transition temperature. However the alpha transition temperature would result from the structure of the monomers which are used in the polymer. 
Hamrock does teach the claimed monomers in the claimed amounts. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003), 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. 

Concerning claim 6 Hamrock teaches that the ionic fluoropolymer will have an equivalent weight of from 600 to 1200 g/equivalent (paragraph 0022). 
This is an overlapping range with the claimed range of greater than 1000 to 2000 as is currently claimed. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	It would have been obvious to one of ordinary skill in the art to use the claimed  equivalent weight because Hamrock teaches an overlapping weight with the claimed weight. 
Concerning claim 7 Hamrock further teaches that the dispersion of ionic fluoropolymer includes a water miscible organic solvent added to facilitate film formation (paragraph 0047). 
It would have been obvious to one of ordinary skill in the art at the time of filling to add an organic solvent to the fluoropolymer dispersion because Hamrock teaches that suck solvents are added to the fluoropolymer dispersion to facilitate film formation. 
Concerning claim 8-9 Hamrock further teaches that the ionic fluoropolymer dispersion may be combined with catalyst particles to form a catalyst ink (paragraph 0049 and claim 29). 
It would have been obvious to one of ordinary skill in the art at the time of filling to add catalyst particles to the dispersion of Hamrock in view of Honda to give the claimed dispersion and catalyst ink because Hamrock teaches that catalyst particles can be added to form a catalyst ink. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamrock (US 2006/0014887 A1) in view of Honda (US 2007/0129500 A1) as is evidenced by Mitsch (US 3,972,856) and Sanguineti (US 2005/0238813 A1) and Uschold ( EP 0130052 B1) and Takami (US 2013/0253157) and Lavoie (US 5,331,025).
Concerning claim 4 Hamrock in view of Honda  teaches the dispersion of claim 1 as is indicated above. Hamrock in view of Honda does not teach that the variation of the random copolymer with a –SO2F group instated of –SO3Z has a glass transition temperature of up to 20°C.   
Hamrock teaches the amount of a monomer having a structure of (paragraph 0017)

    PNG
    media_image8.png
    28
    143
    media_image8.png
    Greyscale

Where X is typically fluorine (paragraph 0019) and R1 is typically O-CF2CF2CF2CF2 or –OCF2CF(CF3)OCF2CF2- (paragraph 0020).  
This monomer is indicated to be present in an amount of from 5 to 50 mol % of the polymer (paragraph 0022)
The Tg of a polymer depends on the specific monomers which are used in the polymer and the amounts of these monomers. 
Mitsch indicates that the glass transition temperature of polytetrafluoroethylene is around 117°C (column 2 lines 24-25)
Lavoie indicates that the fox equation can be used to calculate the Tg of a copolymer by using an equation of (column 9 lines 1-15)

    PNG
    media_image7.png
    56
    155
    media_image7.png
    Greyscale

Where w1 and w2 refer to the weight fraction a first and second comonomer and Tg(1) and Tg(2) refer to the glass transition temperature of the corresponding homopolymer. 
2=CF-OCF2CF2SO2F (paragraph 0126-0127).  In particular Sanguinetti teaches a copolymer of 84.9 mol% tetrafluoroethylene with 15.1% of the sulphonic monomer that has a Tg of 31 °C (paragraphs 0127-0128) and a polymer having  89.1 mol% tetrafluoroethylene with 10.9% of the sulphonic monomer that has a Tg of 46 °C (paragraph 0159-0160). 
Tetrafluoroethylene has a molecular weight of approximately 100 g/mol. The Sulfonyl monomer of CF2=CF-OCF2CF2SO2F would have a molecular weight of approximately 432 g/mol. 
As the polymer having 84.9 mol% tetrafluoroethylene with 15.1% of the sulphonic monomer that has a Tg of 31 °C can be calculated to have a weight ratio of the monomers of approximately 56.6 wt% of Tetrafluoroethylene and 43.4 wt% of the sulfonyl monomer. 
This with the final Tg value allows for the fox equation to be used to provide a calculated values of the Tg of the sulfonyl monomer.  This calculation gives an expected Tg value of the sulfonyl monomer of approximately -36.91 °C. 
Takami teaches that copolymers of tetrafluorethylene and PFSEVE can be made and have Tg values that can be 117 °C for a copolymer of 82.0 mol% TFE and 18.0 mol % of PFSVE where the PFSVE is in the SO3H form (Paragraph 0146 and Table 6). PFSVE is an abbreviation for a monomer having the structure of CF2=CF-OCF2CF2SO2F (paragraph 0085). It should be noted that this polymer indicates a Tg value that is the same as the value of the TFE homopolymer and as such the Tg of the acid Form of the PFSVE monomer would be expected to be approximately the same as the TFE homopolymer of 117 °C
Uschold teaches that copolymers Tetrafluorethylene perfluoromethyl vinyl ether have a Tg of from -10 to -15 °C (pg 1 lines 5-15) and draws a general conclusion that fluorine containing perhalogenated copolymers having ether links in side chains exhibit glass transition temperatures of about -15 °C (pg 3 lines 45-50). While this does not specifically indicate what the glass transition temperature of the preferred repeating unit A of Ino having a structure of -CF2-CF(-O- (CF2)2(CF3)), this 
It should be noted that a polymer having made only of 30 mol % PFSVE and 70 mol% TFE would be expected to have a Tg of approximately 117 °C in the acid form. This copolymer, not in the acid form, would have a weight fraction of  .351 of TFE and .649 of the PFSVE.  Given the Tg values indicated before of TFE of 117 and PFSVE of approximately -36.91 °C. This copolymer is calculated to have a Tg value of approximately 1 °C. 
While the claimed monomer or the specific monomers of Hamrock, do not have the particularly indicated structure of PFSVE the addition of additional CF2 groups making the pendent chain longer would not be expected to increase the Tg of the monomer, or to alter the radical difference in the Tg of the SO2F and SO3H forms of the monomers.  As such given the amount of the monomers indicated by Hamrock and the range of the Sulfonyl monomer of Hamrock being from 5 to 50 mole % (paragraph 0022)  and the Tg values which can be determined by the references indicated, the amount of the monomers indicated by Hamrock would result in at very least an overlapping range of the Tg of the SO2F form of the polymer with the claimed Tg range of this polymer. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the monomers of Hamrock in view of Honda to result in the claimed Tg value because Hamrock teaches amounts of the monomers which provide an overlapping range with the claimed range of the Tg value of the polymer. 
Conclusion
11.	 Claims 1-9 are rejected. No claims are currently allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/               Examiner, Art Unit 1763 

/LING SIU CHOI/               Supervisory Patent Examiner, Art Unit 1763